                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 KEENAN’S KIDS FOUNDATION,                     )
 INC.,                                         )
                                               )
                Plaintiff,                     ) Civil Action File No.:
                                               )
 -vs.-                                         )
                                               ) JURY TRIAL DEMANDED
 SEAN CLAGGETT                                 )
                                               )
                 Defendant.                    )
                                               )

                 CERTIFICATE OF INTERESTED PERSONS
                AND CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.3, Plaintiff

Keenan’s Kids Foundation, Inc. (“Keenan’s Kids”), submits its Certificate of

Interested Persons and Corporate Disclosure Statement as follows:

       1.      The undersigned counsel of record for Keenan’s Kids in this action
certifies that the following is a full and complete list of all parties in this action,
including any parent corporation and any publicly held corporation that owns 10%
or more of the stock of a party:

               Plaintiff: Keenan’s Kids Foundation, Inc.

               Defendant: Sean Claggett, an individual.
      2.     The undersigned further certifies that the following is a full and
complete list of all other persons, associations of persons, firms, partnerships, or
corporations having either a financial interest in or other interest which could be
substantially affected by the outcome of this particular case:

      Not applicable



     3.      The undersigned further certifies that the following is a full and
complete list of all persons serving as attorneys for the parties in this proceeding:

             Plaintiff

             John M. Bowler
             Michael D. Hobbs, Jr.
             Lindsay Mitchell Henner
             TROUTMAN SANDERS LLP
             Bank of America Plaza, Suite 3000
             600 Peachtree Street, NE
             Atlanta, Georgia 30308


             Defendant

             Unknown at this time.




                                           2
Dated: April 21, 2020   Respectfully submitted,


                          /s/ John M. Bowler
                        John M. Bowler
                        Georgia Bar No. 071770
                        Michael D. Hobbs, Jr.
                        Georgia Bar No. 358160
                        Lindsay Mitchell Henner
                        Georgia Bar No. 272310
                        TROUTMAN SANDERS LLP
                        Bank of America Plaza, Suite 3000
                        600 Peachtree Street, N.E.
                        Atlanta, Georgia 30308-2216
                        Tel: (404) 885-3000
                        Fax: (404) 962-6513
                        john.bowler@troutman.com
                        michael.hobbs@troutman.com
                        lindsay.henner@troutman.com

                        Attorneys for Plaintiff Keenan’s Kids
                        Foundation, Inc.




                        3
